Citation Nr: 0501711	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  96-04 346	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for CREST syndrome.

2.  Entitlement to service connection for an eye disorder.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for residuals 
of a right ankle sprain.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1952 to March 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied entitlement to service 
connection for CREST syndrome in an October 1995 rating 
decision.  In a June 2000 rating decision the RO found the 
veteran's service connection claims for an eye disorder, 
bilateral hearing loss, and residuals of a right ankle sprain 
were not well grounded.  These issues were adjudicated de 
novo on the merits in a supplemental statement of the case 
issued in June 2004.

Although the RO adjudicated the issue of entitlement to 
service connection for residuals of a right ankle sprain on 
the merits, the Board is required to determine whether new 
and material evidence has been presented when a claim has 
been previously disallowed based upon the same factual basis.  
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For 
this reason, the Board has listed the issue on the title page 
concerning this matter as whether new and material evidence 
was received to reopen the claim for service connection.

In October 1999, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  The Board remanded 
the case for additional development in December 1997, 
July 1998, December 1999, and January 2001.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has sufficiently 
notified him of the information and evidence necessary to 
substantiate the claims.

2.  The persuasive medical evidence of record demonstrates 
the veteran's CREST syndrome was not incurred in or 
aggravated by active service.

3.  Refractive error is not a disability for VA compensation 
purposes.

4.  The evidence demonstrates the veteran's present eye 
disability, bilateral nuclear sclerotic cataracts, was not 
incurred in or aggravated by active service.

5.  In a February 1982 determination the RO denied reopening 
the veteran's claim for entitlement to service connection for 
residuals of a right ankle sprain; the matter had been 
previously denied based upon a finding that the evidence did 
not demonstrate a present right ankle disability related to 
an injury during active service.

6.  Evidence added to the record since the February 1982 
determination is cumulative or redundant of the evidence 
previously considered and thus does not bear directly and 
substantially upon the claim for service connection for a 
right ankle sprain; the new evidence is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The veteran's CREST syndrome was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).

2.  A chronic eye disability for VA compensation purposes was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

3.  New and material evidence has not been submitted, and a 
claim of entitlement to service connection for residuals of a 
right ankle sprain may not be reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (effective prior to 
August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the VCAA as it applies to his claims by correspondence 
dated in April 2001.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran was not given prior to the 
first agency or original jurisdiction (AOJ or RO) 
adjudication of the claims, the notices were provided by the 
AOJ prior to the transfer and certification of the veteran's 
case to the Board.  The issues on appeal were also re-
adjudicated and a supplemental statement of the case was 
provided to the veteran in May 2001.  The veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the April 2001 VCAA notice letter generally 
informed the veteran of the evidence not of record that was 
necessary to substantiate his claims and identified which 
parties were expected to provide such evidence.  Although the 
letter did not specifically address the VCAA "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  In light of the notice provided, 
the Board finds that any content deficiency in the notice 
letter was non-prejudicial error.  The veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notice.  
Therefore, to decide the appeal would not be prejudicial 
error.  See VAOPGCPREC 7-2004 (July 16, 2004).

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  Although a prior remand requested the RO to 
attempt to have Dr. W.C. provide a more detail explanation of 
the rationale for his opinion, efforts by the RO to locate 
this former VA employee were unsuccessful.  In light of the 
efforts undertaken to locate Dr. W.C. and the subsequent 
procurement of an independent medical opinion, the Board 
finds further attempts to obtain additional evidence would be 
futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific VA medical opinions pertinent to the 
issues on appeal were obtained in May 1998, October 1998, 
December 1999, and August 2004.  The available medical 
evidence is sufficient for adequate determinations of the 
issues addressed in this decision.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.  

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1132 (West 2002).  

VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 
3.304(b) is inconsistent with 38 U.S.C. §§ 1111, 1132 to the 
extent that it states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
this rebuttal standard attaches.  See Cotant v. Principi, 17 
Vet. App. 116 (2003).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2004).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2004).

CREST Syndrome
Factual Background

Service medical records show the veteran was treated for 
upset stomach and diarrhea in August 1953 and February 1955.  
The veteran's March 1956 separation examination revealed a 
normal clinical evaluation of the abdomen, viscera, and 
musculoskeletal systems.  

Private medical examination in May 1977 noted the veteran 
complained of pain to the lower legs of approximately two 
years duration that was progressively worsening.  He also 
reported he had experienced mild chest discomfort over the 
previous year.  The examiner noted there was no evidence of 
any limitation of motion, dyspnea, or peripheral edema.  The 
diagnoses included severe peripheral vascular (arterial) 
disease that was virtually incapacitating at that time and 
chest pain that was felt to be pleuritic versus 
gastrointestinal in origin.

A February 1981 private medical report noted the veteran had 
been experiencing bone pain to the legs, left hip, left 
shoulder, and left arm since 1974.  It was noted that he had 
a history of arthritic cycle and that Gaucher's disease was a 
possible explanation.  

In an October 1983 statement the veteran's brother described 
how the veteran's health had deteriorated rapidly over the 
previous 10 years.  It was noted that he had always been an 
active person, but that he was almost housebound at the 
present time.

VA treatment reports dated in October 1983 noted the veteran 
complained of bilateral cramps to the legs over the years 
that was worse in cold weather.  The diagnoses included rule 
out Raynaud's disease.  

On VA neurology examination in April 1984 the veteran 
complained of pain to the legs and back since 1974.  The 
examiner noted there was evidence of mild to minimal 
peripheral neuropathy manifested primarily by decreased ankle 
jerks.  There was no objective evidence of muscle wasting or 
clear weakness to support a diagnosis of myopathic process.  
The diagnoses were minimal peripheral neuropathy in the lower 
extremities and chronic pain syndrome, etiology undetermined.  

At his August 1984 VA vocational rehabilitation examination 
the veteran reported he had worked in sales before having to 
quit in 1976.  He stated he had been in a bad automobile 
accident in December 1975 with multiple broken ribs and 
damage to the lung and spleen.  The examiner noted there was 
no evidence of peripheral vascular disease at the present 
time, but that he did have slow capillary filling to the 
feet.  There were no musculoskeletal limitations.  

VA treatment records dated in April 1994 noted the veteran 
had been referred for evaluation of possible Raynaud's 
disease and dysphagia.  The examiner's assessment was 
possible CREST syndrome.  A May 1994 report noted a history 
of CREST syndrome and gastroparesis.  It was noted the 
veteran complained of a three month history of lower abdomen 
pain.  A June 1994 rheumatology clinic report noted 
complaints of reflux and esophageal dysmotility and continued 
problems with dyspnea, vomiting, and occasional aches and 
pains to the elbows and wrists.  The diagnosis was probable 
CREST syndrome.  

In correspondence dated in October 1995 the veteran requested 
entitlement to service connection for CREST syndrome with 
reflux.  He stated he had the disorder during active service.  
In his December 1995 substantive appeal the veteran reported 
that he had experienced stomach problems as a child, but that 
he had not seen doctors for the disorder because his family 
was poor.  He stated that several times during active service 
he had complained to doctors about his stomach problems and 
nausea.  He reported he was told he had a nervous stomach and 
to alter his diet.  He noted that he had been treated after 
service in 1956, 1957, and 1958 for this disorder by Dr. 
A.J.R., that in 1960 his appendix was removed, and that in 
1961 he began having problems with kidney stones.  He 
asserted these problems were all related to his CREST 
syndrome.  He reiterated his claim at a personal hearing in 
September 1996.  In subsequent statements he reported, in 
essence, that additional records of his private medical 
treatment in the 1950's were unavailable.

In correspondence dated in September 1996 Dr. A.J.R.'s 
surviving spouse, who was also his nurse, recalled the doctor 
having treated the veteran in 1956 and 1957 for stomach 
problems.  She stated that after her husband's death all his 
records had been burned.

In correspondence received in June 1997 the veteran asserted 
his CREST syndrome had been aggravated by heavy pressure and 
long stressful hours during active service.  He reiterated 
his claim that nausea he experienced during service was 
related to this disorder.

In a May 1998 statement Dr. W.C., the veteran's VA treating 
physician, opined that his CREST syndrome was aggravated by 
his work in service.  It was noted that his duties had 
involved a high degree of psychological stress and that such 
stress could aggravate this disorder.

VA examination in October 1998 noted the veteran had a 
longstanding and well documented history of CREST syndrome.  
The examiner noted that he had symptoms of CREST syndrome 
prior to service, including classic findings of esophageal 
dysmotility, and that he had progression of his symptoms 
during active service with esophageal dysmotility and more 
pronounced development of Raynaud's syndrome.  The examiner 
stated, however, that there would be a reasonably expected 
progression of CREST syndrome symptoms during that age range 
regardless of the veteran's military service.  It was the 
examiner's opinion that the veteran's CREST syndrome was not 
significantly worsened by nor as a result of service and that 
his symptoms progressed in the natural course of events due 
to age.

VA treatment records dated in January 1999 noted endoscopy 
revealed gastroparesis with retained esophageal and gastric 
secretions, no evidence of esophageal ring or stricture, and 
a malformed pylorus.  A February 1999 report also noted an 
impression of clinical gastroparesis.

At his personal hearing in May 1999 the veteran testified 
that he experienced no more than normal stomach problems over 
the course of his childhood and that he began having problems 
with his stomach in service due to heavy stress related to 
his administrative duties.  He described treatment he had 
received for symptoms related to his CREST syndrome after 
service.

At his October 1999 personal hearing before the undersigned 
Veterans Law Judge the veteran testified that he had no 
chronic stomach problems prior to service.  He describing 
having experienced a high degree of stress related to his 
administrative duties during active service and that he began 
having problems with upset stomach in 1953 or 1954.  He 
stated he had been provided medication to prevent 
regurgitation and that he stopped eating breakfast because of 
these problems.  He stated that his private doctor in 1978 or 
1979 had informed him, in essence, that he had been born with 
a stomach muscle abnormality.  He stated his belief that 
finger soreness during active service may also have been 
another early sign of his CREST syndrome.  

VA treatment records dated in December 1999 show Dr. W.C. 
reported the veteran described symptoms of gastroesophageal 
reflux, nausea, and vomiting during active service.  It was 
noted that since such symptoms may be part of CREST syndrome 
the veteran may well have had that disorder during active 
service and that he also described having experienced a great 
deal of psychological stress at that time which could well 
have aggravated his symptoms of gastroesophageal reflux.

In correspondence dated in August 2000 the veteran's sister 
reported that the veteran had been in good health before 
service.  She stated that after he returned home he 
experienced problems eating and keeping his food down.  She 
noted he had been provided diagnoses of nervous stomach and 
that his overall health had gradually decreased.  Similar 
observations were noted by another sister in a May 2001 
statement.

In a statement received in May 2001 the veteran asserted that 
his school records showing near perfect attendance 
demonstrated he had not been bothered by CREST syndrome prior 
to service.  He submitted copies of his school records in 
support of this claim.

In August 2004 an independent medical expert opinion was 
obtained from Dr. W.J.M., Chief, Section of Rheumatology, 
Medical College of Georgia.  The examiner noted he was board 
certified in internal medicine and rheumatology and that he 
had practiced rheumatology as his specialty since 1983.  It 
was noted that the typical CREST syndrome patient 
demonstrated complaints of unexplained fatigue, repeated 
heartburn, stiff or swollen joints, and frequently with 
problems of hand sensitivity to cold exposure due to 
Raynaud's phenomenon.  The cause of CREST syndrome was noted 
to be undetermined and that it first appeared in medical 
literature in 1964.

The examiner stated that the veteran may have had the very 
early stages of CREST syndrome during service, but that this 
point could be debated and that his "stomach problems" at 
that time were not classic for esophageal CREST involvement.  
A diagnosis of CREST was noted to require two out of five of 
the following features:  C - Calcinosis with calcium deposits 
in the skin,
R - Raynaud's phenomenon with at least two color changes in 
the fingers or toes on exposure to cold,
E - Esophagus with evidence of dysmotility of the esophagus,
S - Scleradactyly with tightness in the fingers, and
T - Telangiectasia or the collection of dilated blood vessels 
usually found on the hands, face, or trunk.

The examiner stated the veteran would certainly qualify for 
the diagnosis based upon his present esophagitis and 
Raynaud's phenomenon, but that based upon diagnostic criteria 
and comments in the medical record this diagnosis could have 
first been made in the 1983 to 1985 time frame.  It was noted 
that this was some 25 to 30 years after service.  The 
examiner expressed concern about providing a diagnosis either 
prior to service or during service based upon the veteran's 
"stomach symptoms" because they did not necessarily 
represent esophageal dysmotility that would be classic for 
CREST syndrome but were more suggestive of possible gastritis 
or duodenitis.  It was noted that a January 1999 endoscopy 
was suggestive of duodenitis in the past and that his 
deformed pylorus was not a typical finding for CREST.  His 
"stomach problems" aggravated by stress in service were 
more easily related to dyspepsia/possibly ulcer disease than 
acid reflux secondary to esophageal dysmotility.  
Gastroparesis was also noted as distinctly unusual for CREST 
syndrome.

The examiner stated that it was "more likely" that the 
veteran's CREST syndrome developed some years after service, 
but may have been in the very early stage in service.  It was 
noted that there was no way to either confirm or refute a 
diagnosis of CREST syndrome during or prior to service.  The 
examiner also stated that he was not convinced that the 
veteran's CREST syndrome was present during active service, 
but that if it was it was not aggravated by military service.  
Stress as described by the veteran during service could have 
temporarily aggravated Raynaud's phenomenon and 
gastrointestinal symptoms, but should not have created 
permanent changes nor have accelerated the disease.  The 
examiner stated the increase in any underlying pathology 
would not have been beyond the normal progress of the 
disease.

Analysis

Based upon the evidence of record, the Board finds the 
veteran's CREST syndrome was not incurred in nor aggravated 
by active service.  The opinion of the August 2004 
independent medical expert as to this matter is persuasive.  
That opinion is shown to have been based upon a thorough 
review of all the evidence of record and to have fully 
considered the relevance of all pertinent matters raised.  
Although the examiner noted there was no way to either 
confirm or refute a diagnosis of CREST syndrome during or 
prior to service and that the veteran may have been in a very 
early stage in service, he stated that it was "more likely" 
that the veteran's CREST syndrome developed some years after 
service.  The examiner's overall report clearly demonstrates 
his opinion that it was more likely than not the veteran's 
CREST syndrome developed many years after service.

The Board further finds that the August 2004 independent 
medical expert's opinion persuasively demonstrates that the 
veteran's CREST syndrome, without conceding the disorder 
existed at that time, underwent no increase in severity 
during service.  This opinion is also supported by the 
October 1998 VA examiner's opinion that the veteran's CREST 
syndrome was not significantly worsened by nor as a result of 
service and that his symptoms progressed in the natural 
course of events due to age.  Although the opinions of Dr. 
W.C. as to this matter are competent, the Board finds they 
are not persuasive in light of the other medical evidence of 
record.  Therefore, entitlement to service connection for 
CREST syndrome is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's claim.

Eye Disorders

VA regulations provide that congenital or developmental 
defects, such as refractive error of the eye, are not 
diseases or injuries within the meaning of applicable VA 
legislation.  38 C.F.R. § 3.303(c).

In this case, service medical records dated in August 1953 
show the veteran complained of blurry vision.  The examiner's 
assessment was possible astigmatism.  Records show the 
veteran was provided corrective eyewear in April 1954.  The 
veteran's March 1956 separation examination revealed a normal 
clinical evaluation of the eyes.  At his October 1999 
personal hearing the veteran asserted his eye disorders were 
due to eye stress related to working in poor lighting.  
Private medical records dated in May 2000 include diagnoses 
of bilateral nuclear sclerotic cataracts and refractive 
error.

Based upon the evidence of record, the Board finds the 
veteran's present eye disability was not incurred in nor 
aggravated by active service.  The Board notes refractive 
error is not a disability for VA compensation purposes and 
that there is no evidence demonstrating his nuclear sclerotic 
cataracts were manifest during service nor as a result of any 
incident of service.  Records show the earliest diagnosis of 
this disability was provided many years after service.  
Therefore, entitlement to service connection for an eye 
disorder is not warranted.  The preponderance of the evidence 
is against the veteran's claim.

New and Material Evidence Claim

VA regulations effective prior to August 29, 2001, provided 
that under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
"New and material evidence" meant evidence not previously 
submitted to agency decision makers which bears "directly 
and substantially" upon the specific matter under 
consideration.  Such evidence must have been neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, such evidence must have 
been "so significant that it must be considered in order to 
fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (prior to August 29, 2001).

The Federal Circuit has held that evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously 
presented to the Board.  Anglin v. West, 203 F.3d 1343 
(2000).

In a February 1982 determination the RO denied reopening the 
veteran's claim for entitlement to service connection for 
residuals of a right ankle sprain.  The matter had been 
previously denied based upon a finding that the evidence did 
not demonstrate a present right ankle disability related to 
an injury during active service.  The veteran did not appeal 
that determination and it has become final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104 (2004).

The evidence of record at the time of that decision included 
service medical records showing the veteran sustained a right 
ankle sprain in January 1956 when he slipped while walking 
down a ladder.  The examiner noted swelling and ecchymosis to 
the malleolar regions with severe pain on active and passive 
motion.  A subsequent notation shows the disorder was 
improved and that the veteran was discharged for treatment as 
an outpatient.  The veteran's March 1956 separation 
examination revealed a normal clinical evaluation of the feet 
and lower extremities.

The evidence received in support of the application to reopen 
includes reports indicating complaints of lower extremity 
pain without identification of any present right ankle 
disability.  A May 1983 VA examination included a diagnosis 
of history of right ankle sprain with no residuals.  The 
examiner noted right ankle motion within normal limits and 
that there was no evidence of swelling or tenderness.  
Statements and personal hearing testimony submitted in 
support, in essence, reiterated the veteran's claim.  

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the 
February 1982 determination is either cumulative or redundant 
of the evidence previously considered.  No "new" evidence 
indicating a present right ankle disorder was incurred as a 
result of an injury during active service has been submitted.  

As the information provided in support of the application to 
reopen a claim for entitlement to VA benefits does not 
include new evidence which bears directly and substantially 
upon the specific matter under consideration, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim, it is not "new and 
material," and the application to reopen the claim must be 
denied.




ORDER

Entitlement to service connection for CREST syndrome is 
denied.

Entitlement to service connection for an eye disorder is 
denied.

The appeal to reopen a claim for entitlement to service 
connection for residuals of a right ankle sprain is denied.


REMAND

As noted above, on November 9, 2000, the VCAA became law.  A 
review of the record shows the veteran was notified of the 
VCAA as it applies to his claim by correspondence dated in 
April 2001.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  In this case, the 
veteran claims his bilateral hearing loss is a result of 
noise exposure during active service.  The evidence 
demonstrates his active service duties involved clerical work 
with an air transport squadron and indicates he may have been 
exposed to aircraft noise to some extent at that time.  As 
this matter has not been addressed by VA examination, the 
Board finds additional development is required prior to 
appellate review.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The veteran should be scheduled for 
an appropriate examination for an opinion 
as to whether it is as likely as not that 
his present hearing loss was incurred as 
a result of noise exposure during active 
service.  The examiner should be informed 
that service records show the veteran's 
duties included clerical work with an air 
transport squadron with possible aircraft 
noise exposure.  The claims folder must 
be available to, and reviewed by, the 
examiner.  The examiner should provide a 
complete rationale for any opinions given 
and reconcile the opinions with the other 
evidence of record.  

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue remaining 
on appeal, considering all applicable 
laws and regulations.  If the benefit 
sought remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


